                                                           FILED IN THE
                                                       U.S. DISTRICT COURT
1                                                EASTERN DISTRICT OF WASHINGTON




2                                                 Oct 04, 2019
                                                      SEAN F. MCAVOY, CLERK


3                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
4
     SEASIDE INLAND TRANSPORT,         No. 2:17-cv-00143-SMJ
5                        Plaintiff,
                                       ORDER RULING ON SUMMARY
6              v.                      JUDGMENT MOTIONS
     COASTAL CARRIERS LLC; and
7    JOHN DUNARD AND NICOLE
     DUNARD, husband and wife,
8                        Defendants.

9
     COASTAL CARRIERS LLC,
10
                         Third-Party
                         Plaintiff,
11
               v.
12   PAUL MASSINGILL, a Washington
     individual; and SERVICE DRIVEN
13   TRANSPORT INC., a Washington
     corporation,
14                       Third-Party
                         Defendants.
15

16   PAUL MASSINGILL,
                         Third-Party
17                       Plaintiff,
               v.
18
     COASTAL CARRIERS LLC, and
19   JOHN DUNARD AND NICOLE
     DUNARD,
20                       Third-Party
                         Defendants.



     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 1
1          Before the Court, without oral argument, is Coastal Carriers LLC and John

2    and Nicole Dunard’s Motion for Summary Judgment Partially Dismissing First-

3    Party Action, ECF No. 226, and Motion for Summary Judgment Dismissing Second

4    Third-Party Action, ECF No. 227. Coastal and the Dunards seek summary judgment

5    in their favor on nearly all of Seaside Inland Transport Inc. and Paul Massingill’s

6    claims against them. Seaside and Massingill oppose the motions. ECF Nos. 228,

7    230. Having reviewed the briefing and the file in this matter, the Court is fully

8    informed and grants in part and denies in part both motions.

9                                     BACKGROUND1

10         John Dunard is the owner, chief executive officer, and president of Coastal

11   Carriers LLC, the successor in interest to Coastal Carriers Inc. ECF No. 232 at 2.

12   His spouse, Nicole Dunard, owns Valkyrie Express LLC and Valkyrie Logistics

13   LLC. Id. Massingill did business as Seaside Inland Transport, which he later

14   incorporated. Id. at 3–4.

15         Coastal was a freight broker that solicited customers’ freight shipments and

16   located carriers to haul that freight. ECF No. 252 at 2. Coastal made its money on

17   the net profit or margin—the difference between what customers paid to ship and

18

19   1
      Consistent with the applicable legal standard, the Court recites the facts in the light
     most favorable to the nonmoving parties, Seaside and Massingill. The facts are only
20   briefly stated here. Detailed facts appear in Massingill’s declaration, ECF No. 232,
     which the Court must accept as true at this stage.


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 2
1    what Coastal paid carriers to haul. Id.

2          In 2003, Coastal entered into an Agency Agreement with Massingill, doing

3    business as Seaside, to serve as its freight agent by brokering freight on its behalf

4    in exchange for commissions. Id. at 2–3; ECF Nos. 226-5, 227-5, 232-1, 316. In

5    2004, Seaside, now incorporated, assumed Massingill’s responsibilities under the

6    Agency Agreement. ECF No. 252 at 3. Coastal and the Dunards considered

7    Massingill and Seaside to be their exclusive brokers. Id. at 4.

8          However, on March 13, 2017, Coastal and the Dunards fired Massingill and

9    Seaside when the former discovered the latter’s establishment of a potentially

10   competing freight brokerage, Service Driven Transport Inc. Id. Seaside sued

11   Coastal that same day. ECF No. 1-2.

12         In its fourth amended complaint, Seaside asserts the following twelve causes

13   of action: (1) breach of contract, (2) breach of the covenant of good faith and fair

14   dealing, (3) breach of fiduciary duty, (4) unjust enrichment, (5) conversion,

15   (6) promissory estoppel, (7) misrepresentation, (8) interference with business

16   expectancy, (9) fraud, (10) antitrust and consumer protection violations, (11) trade

17   secret violations, and (12) civil conspiracy. ECF No. 215 at 23–29.

18         In his amended countercomplaint and third-party complaint, Massingill

19   asserts the following four causes of action: (1) unpaid wages and commissions,

20   (2) breach of contract, (3) breach of fiduciary duty, and (4) unjust enrichment. ECF




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 3
1    No. 214 at 6–7.

2          Coastal and the Dunards seek summary judgment in their favor on all of these

3    causes of action, except Seaside’s claim for $29,332 in commissions. ECF No. 226

4    at 2; ECF No. 227 at 2.

5                                  LEGAL STANDARD

6          The Court must grant summary judgment if “the movant shows that there is

7    no genuine dispute as to any material fact and the movant is entitled to judgment as

8    a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

9    outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477

10   U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if “the evidence

11   is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

12         The moving party bears the initial burden of showing no genuine dispute of

13   material fact exists because a reasonable jury could not find in favor of the

14   nonmoving party. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986);

15   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588 n.10, 587

16   (1986). If the moving party makes this showing, the nonmoving party then bears

17   the burden of showing a genuine dispute of material fact exists because reasonable

18   minds could differ on the result. See Anderson, 477 U.S. at 248–51; Matsushita

19   Elec. Indus., 475 U.S. at 586–87.

20         The nonmoving party may not rest upon the mere allegations or denials of its




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 4
1    pleading and must instead set forth specific facts, and point to substantial probative

2    evidence, tending to support its case and showing a genuine issue requires trial

3    resolution. See Anderson, 477 U.S. at 248–49. The Court must enter summary

4    judgment against the nonmoving party if it fails to make a showing sufficient to

5    establish an element essential to its case and on which it would bear the burden of

6    proof at trial. See Celotex Corp., 477 U.S. at 322.

7          In ruling on a summary judgment motion, the Court must view the evidence

8    in the light most favorable to the nonmoving party. See Tolan v. Cotton, 572 U.S.

9    650, 657 (2014) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)).

10   Thus, the Court must accept the nonmoving party’s evidence as true and draw all

11   reasonable inferences in its favor. See Anderson, 477 U.S. at 255. The Court may

12   not assess credibility or weigh evidence. See id.

13                                      DISCUSSION

14   A.    Contract assignment and delegation

15         The parties agree that, in 2004, “Seaside assumed Massingill’s

16   responsibilities under the Agency Agreement.” ECF No. 252 at 3 (citing ECF No.

17   226-4 at 14); ECF No. 253 at 3 (citing ECF No. 226-4 at 14). Indeed, Massingill

18   admits that Seaside “assumed the freight broker-agent duties under the Agency

19   Agreement.” ECF No. 231 at 3 (responding to ECF No. 227-1 at 2). And Seaside

20   admits that it “operated consistent with the Agency Agreement” after assuming




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 5
1    Massingill’s responsibilities thereunder. ECF No. 229 at 4 (responding to ECF No.

2    226-1 at 3).

3          There is thus no dispute that (1) Seaside’s assumption of Massingill’s

4    responsibilities arising under the Agency Agreement effected a delegation of his

5    future contractual duties, and (2) Seaside’s subsequent receipt of Massingill’s

6    commissions due under the Agency Agreement effected an assignment of his future

7    contractual rights as well.

8          But a genuine dispute of material fact exists on whether Massingill retained

9    the right to receive commissions held in an escrow account through the March 13,

10   2017 termination of the Agency Agreement as to Seaside. The record contains

11   substantial probative evidence that he did. See ECF No. 232 at 7–8; ECF No. 240-

12   2 at 3–4. Thus, the Court denies Coastal and the Dunards’ motions to the extent they

13   rest on the assertion that Massingill lost, and Seaside gained, all rights under the

14   Agency Agreement in 2004.

15   B.    Contract-related causes of action

16         Seaside’s claims for unjust enrichment and promissory estoppel, ECF No.

17   215 at 24–25, fail as a matter of law because these legal doctrines do not apply

18   where, as here, a valid, binding contract indisputably governs the same aspects of

19   the parties’ relationship at issue, see Klinke v. Famous Recipe Fried Chicken, Inc.,

20   616 P.2d 644, 648 n.4 (Wash. 1980); Chandler v. Wash. Toll Bridge Auth., 137 P.2d




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 6
1    97, 103 (Wash. 1943); Boyd v. Sunflower Props., LLC, 389 P.3d 626, 633–34

2    (Wash. Ct. App. 2016); Spectrum Glass Co. v. Pub. Util. Dist. No. 1 of Snohomish

3    Cty., 119 P.3d 854, 861 (Wash. Ct. App. 2005). Accordingly, Coastal and the

4    Dunards are entitled to judgment as a matter of law on these causes of action.2

5          Massingill’s counterclaim and third-party claim for unjust enrichment, ECF

6    No. 214 at 7, does not suffer the same fate. As discussed above, a genuine dispute

7    of material fact exists regarding what rights, if any, Massingill retained under the

8    Agency Agreement. With this matter yet unresolved, Massingill may plead unjust

9    enrichment in the alternative. If this matter is later determined adversely to

10   Massingill, he may still pursue this cause of action to the extent it concerns matters

11   outside the scope of the Agency Agreement.

12   C.    Breach of fiduciary duty

13         “Generally, participants in a business transaction deal at arm’s length . . . .”

14   Annechino v. Worthy, 290 P.3d 126, 129 (Wash. 2012) (quoting Liebergesell v.

15   Evans, 613 P.2d 1170, 1175 (Wash. 1980)). However, a fiduciary relationship may

16
     2
       To the extent these causes of action concern matters outside the scope of the
17   Agency Agreement, they still fail as a matter of law. Seaside’s allegation that
     Coastal and the Dunards “caus[ed] Seaside to pay or incur liability to increase the
18   size of Seaside’s business,” ECF No. 215 at 24–25, does not establish Seaside
     conferred any benefit on Coastal and the Dunards, see Young v. Young, 191 P.3d
19   1258, 1262 (Wash. 2008). Further, Seaside’s theory that Coastal and the Dunards
     made an “implied promise,” ECF No. 228 at 11, is precluded by Washington law,
20   see Tacoma Auto Mall, Inc. v. Nissan N. Am., Inc., 279 P.3d 487, 495–96 (Wash.
     Ct. App. 2012).


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 7
1    arise between contracting parties if “one party occupies such a relation to the other

2    party as to justify the latter in expecting that his interests will be cared for.”

3    Liebergesell, 613 P.2d at 1175 (internal quotation marks omitted).

4          A fiduciary relationship usually “imparts a position of peculiar confidence

5    placed by one individual in another”; thus, a fiduciary is “a person with a duty to

6    act primarily for the benefit of another.” Goodyear Tire & Rubber Co. v. Whiteman

7    Tire, Inc., 935 P.2d 628, 634 (Wash. Ct. App. 1997) (internal quotation marks

8    omitted); accord Guarino v. Interactive Objects, Inc., 86 P.3d 1175, 1192 (Wash.

9    Ct. App. 2004). “The facts and circumstances must indicate that the one reposing

10   the trust has foundation for his belief that the one giving advice or presenting

11   arguments is acting not on his own behalf, but in the interests of the other party.”

12   Guarino, 86 P.3d at 1192 (quoting Goodyear Tire & Rubber, 935 P.2d at 634). “In

13   other words, the plaintiff must show some dependency on his or her part and some

14   undertaking by the defendant to advise, counsel and protect the weaker party.

15   Goodyear Tire & Rubber, 935 P.2d at 634. “For example, a plaintiff’s lack of

16   business expertise, and a defendant’s undertaking the responsibility of providing

17   financial advice to a close friend or family member, may indicate a fiduciary

18   relationship.” Id.

19         Seaside argues Coastal and the Dunards acted as its fiduciaries by

20   “controll[ing] the money collected from Seaside’s shippers and paid to Seaside as




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 8
1    commissions, all on the promise that they would pay Seaside 70% or 50%

2    commissions.” ECF No. 228 at 10. Further, Massingill argues Coastal and the

3    Dunards acted as his fiduciaries by “escrowing Massingill’s commissions ‘for the

4    benefit of [Massingill] . . . for the life of the contract.’” ECF No. 230 at 14 (alteration

5    and omission in original) (quoting ECF No. 232-1 at 3). But “[u]nder modern law,

6    holding funds for a purpose does not, by itself, establish a trust or fiduciary

7    relationship.” Cedar River Water & Sewer Dist. v. King County, 315 P.3d 1065,

8    1073 (Wash. 2013). “Generally, ‘the key element is whether the parties intended a

9    trust relationship rather than a contractual relationship.’” Id. (quoting Thompson v.

10   Atl. Richfield Co., 673 F. Supp. 1026, 1028 (W.D. Wash. 1987)).

11          Viewing the evidence in the light most favorable to Seaside and Massingill,

12   no genuine dispute of material fact exists on whether Coastal and the Dunards were

13   their fiduciaries. A reasonable trier of fact could only find that the parties intended

14   to maintain a contractual or other business relationship.3 Seaside and Massingill fail

15   to show they were justified in expecting, with peculiar confidence, that Coastal and

16   the Dunards would act primarily for their benefit. Therefore, as a matter of law,

17   Coastal and the Dunards were not fiduciaries of either Seaside or Massingill.

18   //

19

20   3
      See generally Section L, infra (discussing whether Massingill was an employee of
     Coastal and the Dunards in addition to Seaside being their exclusive agent).


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 9
1    D.    Fraud or misrepresentation

2          The parties do not differentiate between the legal doctrines underpinning

3    Seaside’s fraud and misrepresentation claims. Compare 6A Wash. State Supreme

4    Court Comm. on Jury Instructions, Washington Practice Series: Washington

5    Pattern Jury Instructions—Civil ch. 160 (7th ed. 2019 update) (entitled “Fraud”),

6    with id. ch. 165 (entitled “Negligent Misrepresentation”). Indeed, the parties treat

7    Seaside’s misrepresentation claim as being subsumed by Washington law

8    governing    its   fraud   claim.4   Likewise,     the   Court    analyzes    Seaside’s

9    misrepresentation claim under Washington law governing its fraud claim.

10         A party claiming fraud must prove the following nine elements by clear,

11   cogent, and convincing evidence:

12         (1) a representation of existing fact, (2) its materiality, (3) its falsity,
           (4) the speaker’s knowledge of its falsity, (5) the speaker’s intent that
13         it be acted upon by the person to whom it is made, (6) ignorance of its
           falsity on the part of the person to whom the representation is
14         addressed, (7) the latter’s reliance on the truth of the representation,
           (8) the right to rely upon it, and (9) consequent damage.
15

16   4
       See ECF No. 226 at 24–26 (challenging the “fraud and misrepresentation claims”
     jointly under a single set of elements; citing Stiley v. Block, 925 P.2d 194, 204
17   (Wash. 1996) (discussing “misrepresentation” as an “element of fraud”), and W.
     Coast, Inc. v. Snohomish County, 48 P.3d 997, 1000 (Wash. Ct. App. 2002)
18   (distinguishing “intentional misrepresentation, or fraud” from “negligent
     misrepresentation”), and Cont’l Ins. Co. v. Pierce County, 690 F. Supp. 930, 939
19   (W.D. Wash. 1987) (discussing a “cause of action for fraud” without reference to
     “misrepresentation”)); ECF No. 228 at 12–13 (defending the suit for “fraud”
20   without mentioning “misrepresentation”; citing First Md., 864 P.2d at 20
     (discussing “common law fraud,” not “misrepresentation”)).


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 10
1    Elcon Constr., Inc. v. E. Wash. Univ., 273 P.3d 965, 970 (Wash. 2012).

2          Coastal and the Dunards argue Seaside cannot establish the first three

3    elements of fraud—a material misrepresentation of existing fact—by clear, cogent,

4    and convincing evidence. ECF No. 226 at 24–26. Seaside argues Coastal and the

5    Dunards committed fraud by “moving freight for Seaside-generated customers,

6    hiding this fact, and paying no commissions”; “claim[ing] Coastal could not do

7    business with a prospective customer and . . . then broker[ing] freight for that same

8    shipper, without informing Seaside or paying commissions”; “offset[ting]

9    commissions due, without disclosure to Seaside”; and “inducing Seaside to expand

10   its offices, despite [Coastal and the Dunards] simultaneously expanding Coastal’s

11   ability to compete against Seaside in its Missouri offices, without informing

12   Seaside, all on the false promise of a long-term relationship with Coastal.” ECF No.

13   228 at 12–13.

14         Seaside’s brief provides nothing more than these bald contentions. Seaside

15   does not reason through the elements of fraud or cite to the record or relevant legal

16   authorities. Instead, Seaside merely supplies its subjective interpretation of the

17   record, leaving the Court to piece together possible arguments for why Coastal and

18   the Dunards might be liable for fraud. Cf. Indep. Towers of Wash. v. Washington,

19   350 F.3d 925, 929 (9th Cir. 2003). The Court declines to fill the void in this analysis

20   by crafting such arguments, especially because Seaside bears the burden of proving




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 11
1    fraud’s elements by clear, cogent, and convincing evidence.

2          Seaside has failed to carry its burden of setting forth specific facts, and

3    pointing to substantial probative evidence, showing reasonable minds could differ

4    and trial is necessary to resolve the issues. Thus, Seaside has failed to make a

5    showing sufficient to establish elements essential to its case and on which it would

6    bear the burden of proof at trial. No genuine dispute of material fact exists and, as

7    a matter of law, Coastal and the Dunards are liable neither for fraud nor, by

8    extension, misrepresentation.5

9    E.    Account stated

10         “A breach of contract is actionable only if the contract imposes a duty, the

11   duty is breached, and the breach proximately causes damage to the claimant.” Nw.

12   Indep. Forest Mfrs. v. Dep’t of Labor & Indus., 899 P.2d 6, 9 (Wash. Ct. App. 1995).

13         An account stated is “a manifestation of assent by debtor and creditor to a

14   stated sum as an accurate computation of an amount due the creditor.” Sunnyside

15   Valley Irr. Dist. v. Roza Irr. Dist., 877 P.2d 1283, 1284 (Wash. 1994) (quoting

16   Restatement (Second) of Contracts § 282(1) (Am. L. Inst. 1981)). “[O]nce an

17   account stated is established, it becomes a new contract.” Parrott Mech., Inc. v.

18   Rude, 78 P.3d 1026, 1029 (Wash. Ct. App. 2003).

19
     5
      This is not to say that no fraudulent or inequitable conduct occurred, see Section
20   E, infra, but merely to observe that Seaside has failed to prove liability for fraud or
     misrepresentation by clear, cogent, and convincing evidence.


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 12
1          “To establish an account stated, an invoice must set forth the state of the

2    account between the parties and the balance owed.” Id. Whether an invoice is a true

3    statement of work performed is immaterial to establishing an account stated. See id.

4    at 1030. Instead, an account stated requires “mutual[] agree[ment] between the

5    parties that the balance struck thereon is the correct amount due from the one party

6    to the other on the final adjustment of their mutual dealings to which the account

7    relates.” Sunnyside Valley Irr., 877 P.2d at 1284 (quoting Shaw v. Lobe, 108 P. 450,

8    451 (Wash. 1910)).

9          “The mere rendition of an account by one party to another does not show an

10   account stated.” Id. (quoting Shaw, 108 P. at 451). Thus, “[t]here must be some form

11   of assent to the account, that is, a definite acknowledgment of an indebtedness in a

12   certain sum.” Id. at 1284–85 (quoting Shaw, 108 P. at 451). While “assent may be

13   implied from the circumstances and acts of the parties,” nevertheless, “it must

14   appear in some form.” Id. at 1285 (quoting Shaw, 108 P. at 451).

15         “[A] party’s retention without objection for an unreasonably long time of a

16   statement of account rendered by the other party is a manifestation of assent.” Id. at

17   1284 (quoting Restatement, supra). And “payment, together with a failure to

18   objectively manifest either protest or an intent to negotiate the sum at some future

19   time, does establish an account stated.” Id. 1285 n.1.

20         However, “[t]he doctrine of account stated is subject to the rules of mistake




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 13
1    and fraud.” Spradlin Rock Prods., Inc. v. Pub. Util. Dist. No. 1 of Grays Harbor

2    Cty., 266 P.3d 229, 237 n.9 (Wash. Ct. App. 2011). “Unilateral mistake entitles a

3    party to reform a contract only if the other party engaged in fraud or inequitable

4    conduct.” Assoc’d Petrol. Prods., Inc. v. Nw. Cascade, Inc., 203 P.3d 1077, 1082

5    (Wash. Ct. App. 2009). “But a unilateral failure to know or discover facts does not

6    bar the mistaken party from avoiding or reforming the contract unless his fault

7    amounts to a failure to act in good faith or in accordance with reasonable standards

8    of fair dealing.” Id. “A party has engaged in fraud or inequitable conduct if it

9    conceals a material fact that it has a duty to disclose to the other party.” Id.

10         Coastal and the Dunards argue that, under the doctrine of account stated,

11   Seaside is precluded from challenging the accuracy of the settlement statements

12   regularly sent to it because it retained them for an unreasonably long time after

13   receiving payment under them. ECF No. 226 at 26–27. Seaside does not disagree

14   that it failed to object for an unreasonably long time. See ECF No. 228 at 13–14.

15   Instead, Seaside claims that this failure resulted from fraud or mistake, which it did

16   not discover until 2015. See id.; ECF No. 232 at 5–6, 17–22. While Coastal and the

17   Dunards label this argument as “specious,” ECF No. 235 at 7, the Court may not

18   assess credibility or weigh evidence, see Anderson, 477 U.S. at 255. Thus, a genuine

19   dispute of material fact exists on whether the doctrine of account stated applies to

20   the settlement statements.




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 14
1    F.     Conversion

2           Conversion is “the unjustified, willful interference with a chattel which

3    deprives a person entitled to the property of possession.” Potter v. Wash. State

4    Patrol, 196 P.3d 691, 696 (Wash. 2008) (quoting In re Langham, 106 P.3d 212, 218

5    (Wash. 2005)). The definition of “chattel” includes “an article of personal property,

6    as distinguished from real property”; “a thing personal and moveable,” which “may

7    refer to animate as well as inanimate property”; “moveable or transferable

8    property”; and “a tangible good or an intangible right (such as a patent).” Langham,

9    106 P.3d at 218 (internal quotation marks and brackets omitted). For example, “a

10   patent (a governmental grant of a right) can be a chattel” and “a stock option can be

11   a chattel as well.” Id.

12          Similarly, “[m]oney may become the subject of conversion, but only if the

13   party charged with conversion wrongfully received the money, or if that party had

14   an obligation to return the money to the party claiming it.” Brown ex rel. Richards

15   v. Brown, 239 P.3d 602, 609–10 (Wash. Ct. App. 2010) (quoting Consulting

16   Overseas Mgmt., Ltd. v. Shtikel, 18 P.3d 1144, 1147 (Wash. Ct. App. 2001)).

17   Further,

18          “[t]here is nothing in the nature of money making it an improper
            subject of [conversion] so long as it is capable of being identified, as
19          when delivered at one time, by one act and in one mass, or when the
            deposit is special and the identical money is to be kept for the party
20          making the deposit, or when wrongful possession of such property is
            obtained.”


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 15
1
     Id. at 610 (alterations in original) (quoting Westview Invs., Ltd. v. U.S. Bank Nat’l
2
     Ass’n, 138 P.3d 638, 646 (Wash. Ct. App. 2006)).
3
           Coastal and the Dunards argue Seaside cannot prove conversion because it
4
     cannot establish that the specific commissions and information involved here are
5
     chattels. ECF No. 226 at 24. Seaside argues “the money is identifiable” through
6
     traceable evidence and “its shipping customer lists, pricing, and other confidential
7
     information” were also misappropriated by Coastal and the Dunards. ECF No. 228
8
     at 12. These items may constitute articles of personal property that qualify as
9
     chattels, or not. Reasonable minds could differ about whether the specific
10
     commissions and information involved here are chattels. A genuine dispute of
11
     material fact exists on this issue.
12
           Coastal and the Dunards also argue Seaside has no admissible evidence
13
     proving they “stole [its] allegedly confidential trade information or customers.”
14
     ECF No. 226 at 24. This mere statement, without elaboration, is insufficient to show
15
     no reasonable jury could find in favor of Seaside. Therefore, Coastal and the
16
     Dunards have failed to carry their initial burden of showing no genuine dispute of
17
     material fact exists.
18
     G.    Interference with business expectancy
19
           A party claiming tortious interference with a business expectancy must prove
20
     the following five elements:


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 16
1          (1) the existence of a valid contractual relationship or business
           expectancy; (2) that defendants had knowledge of that relationship;
2          (3) an intentional interference inducing or causing a breach or
           termination of the relationship or expectancy; (4) that defendants
3          interfered for an improper purpose or used improper means; and
           (5) resultant damage.
4
     Pac. Nw. Shooting Park Ass’n v. City of Sequim, 144 P.3d 276, 280 (Wash. 2006)
5
     (quoting Leingang v. Pierce Cty. Med. Bureau, Inc., 930 P.2d 288, 300 (Wash.
6
     1997)). “A plaintiff must show that the interferor was an intermeddling third party;
7
     a party to the relationship cannot be held liable for tortious interference.” Vasquez
8
     v. State, 974 P.2d 348, 355 (Wash. Ct. App. 1999) (citing Houser v. City of
9
     Redmond, 586 P.2d 482, 484 (Wash. 1978)).
10
           Coastal and the Dunards argue “Seaside cannot establish that it had a
11
     reasonable expectation of a contractual relationship or business expectancy with the
12
     customers it claims were stolen” because “as an agent for [Coastal], Seaside acted
13
     on behalf of [Coastal]” and “[i]ts relationship with customers was not Seaside’s
14
     relationship but, rather, [Coastal]’s relationship, as the broker.” ECF No. 226 at 34.
15
     Seaside argues it “had a business expectancy with its procured customers” because
16
     it “promised to transport the customer’s freight, and the customer agreed Seaside
17
     could transport the freight for a fee.” ECF No. 228 at 20. But Seaside admits it
18
     “brokered in Coastal’s name, per the Agreement.” Id. And Seaside cites no legal
19
     authority suggesting an agent can develop an independent business expectancy with
20
     a customer it procures on behalf of a principal, solely by virtue of such procurement.


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 17
1    It seems to the Court that, while the agent may be entitled to commissions for past

2    transactions, any expectation of future business belongs to the principal.

3            Seaside has failed to carry its burden of setting forth specific facts, and

4    pointing to substantial probative evidence, showing reasonable minds could differ

5    and trial is necessary to resolve the issue. Thus, Seaside has failed to make a

6    showing sufficient to establish an element essential to its case and on which it would

7    bear the burden of proof at trial. No genuine dispute of material fact exists and, as

8    a matter of law, Coastal and the Dunards are not liable for interference with business

9    expectancy.

10   H.      Consumer protection violations

11           A party claiming a consumer protection violation must prove the following

12   five elements: “(1) unfair or deceptive act or practice; (2) occurring in trade or

13   commerce; (3) public interest impact; (4) injury to plaintiff in his or her business or

14   property; (5) causation.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.

15   Co., 719 P.2d 531, 533 (Wash. 1986).

16           Public interest impact may be established in one of several ways:

17               In a private action in which an unfair or deceptive act or practice is
             alleged under RCW[6] 19.86.020, a claimant may establish that the act
18           or practice is injurious to the public interest because it:
                 (1) Violates a statute that incorporates this chapter;
19               (2) Violates a statute that contains a specific legislative declaration
             of public interest impact; or
20
     6
         Revised Code of Washington


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 18
1             (3)(a) Injured other persons; (b) had the capacity to injure other
           persons; or (c) has the capacity to injure other persons.
2
     RCW 19.86.093. “The first two subsections of this statute reflect . . . that the public
3
     interest element can be satisfied per se where the plaintiff shows violation of a
4
     statute that contains a specific legislative declaration of public interest impact.”
5
     Rush v. Blackburn, 361 P.3d 217, 227 (Wash. Ct. App. 2015) (omission in original)
6
     (quoting Klem v. Wash. Mut. Bank, 295 P.3d 1179, 1196 (Wash. 2013) (Madsen,
7
     C.J., concurring)). “Subsection (3), by contrast, ‘bases public interest impact on
8
     actual injury and capacity to injure.’” Id. (quoting Klem, 295 P.3d at 1196 (Madsen,
9
     C.J., concurring)).
10
           “For violations falling under subsection (3), ‘whether the public has an
11
     interest in any given action is to be determined by the trier of fact from several
12
     factors, depending upon the context in which the alleged acts were committed.’” Id.
13
     (quoting Hangman Ridge, 719 P.2d at 537). Where, as here, the matter is
14
     “essentially a private dispute,” the following factors may be relevant: “(1) Were the
15
     alleged acts committed in the course of defendant’s business? (2) Did defendant
16
     advertise to the public in general? (3) Did defendant actively solicit this particular
17
     plaintiff, indicating potential solicitation of others? (4) Did plaintiff and defendant
18
     occupy unequal bargaining positions?” Id. at 228 (quoting Hangman Ridge, 719
19
     P.2d at 538). Different factors apply when the matter is “essentially a consumer
20
     transaction.” Id. (quoting Hangman Ridge, 719 P.2d at 537). “Although the factors


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 19
1    applicable vary and can depend on whether the situation involves a public

2    transaction or a private dispute, ‘not one of these factors is dispositive, nor is it

3    necessary that all be present.’” Id. (quoting Hangman Ridge, 719 P.2d at 538).

4          Coastal and the Dunards argue Seaside cannot establish public interest impact

5    because this case is “a private dispute”—“a business dispute between two

6    companies in the freight brokerage industry” that “does not arise out of advertising,

7    affect consumers, or concern the public”; and presents “no likelihood that other

8    plaintiffs have been or will be injured ‘in exactly the same fashion’ and no ‘real and

9    substantial potential for repetition.’” ECF No. 226 at 27 (quoting Michael v.

10   Mosquera-Lacy, 200 P.3d 695, 700 (Wash. 2009)). Seaside argues this is a factual

11   issue and all four factors weigh in its favor. ECF No. 228 at 14–16.

12         Indeed, at this stage, these factors appear to suggest a measure of public

13   interest impact. Coastal and the Dunards committed the alleged acts, if at all, in the

14   course of their business. They advertise to the public in general. They actively

15   solicited Seaside via Massingill, indicating potential solicitation of others. And they

16   occupy a higher bargaining position than Seaside and Massingill. It is debatable

17   whether the alleged unfair or deceptive act or practice had the capacity to injure

18   other persons. Thus, a genuine dispute of material fact exists on whether this case

19   impacts public interest.

20   //




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 20
1    I.    Antitrust violations

2          “Every contract, combination, in the form of trust or otherwise, or conspiracy

3    in restraint of trade or commerce is . . . unlawful.” RCW 19.86.030. In construing

4    this statute, Washington courts are guided by federal antitrust law. Boeing Co. v.

5    Sierracin Corp., 738 P.2d 665, 677 (Wash. 1987). “An illegal combination in

6    restraint of trade requires two factors to be present: (1) two or more actors, and (2)

7    concerted action.” Id. This statute “reaches unreasonable restraints of trade effected

8    by a ‘contract, combination . . . or conspiracy’ between separate entities.”

9    Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 768 (1984) (omission in

10   original) (quoting 15 U.S.C. § 1). And, under this statute, “the coordinated activity

11   of a parent and its wholly owned subsidiary must be viewed as that of a single

12   enterprise.” Id. at 771.

13         Coastal and the Dunards argue Seaside “has no evidence that [they] engaged

14   in concerted action with any other person or entity for a common end of restraint of

15   trade” and “cannot sidestep this requirement by alleging that the alleged conspiracy

16   involved [them].” ECF No. 226 at 28. Seaside argues Coastal and the Dunards

17   “ignore the evidence of the affiliated relationship between Dunard, Coastal, Truck

18   Lines, Valkyrie Express, and Valkyrie Logistics – same owners, offices, computer

19   system, accounting, and staff.” ECF No. 228 at 16. On the contrary, it is Seaside

20   who ignores the import of such evidence.




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 21
1          Elsewhere, Seaside claims that Coastal and the Dunards “owned companies

2    Coastal Carriers Truck Lines, Valkyrie Logistics LLC, and Valkyrie Express LLC.”

3    ECF No. 229 at 17. Coastal and the Dunards do not dispute the substance of this

4    claim. ECF No. 236 at 23. As a matter of law, the coordinated activities between

5    Coastal and the Dunards and their wholly-owned companies are those of a single

6    enterprise. Seaside fails to show a genuine dispute of material fact on whether

7    Coastal and the Dunards engaged in concerted action with outside persons or

8    entities. Therefore, Coastal and the Dunards are not liable for antitrust violations.

9    J.    Trade secret violations

10         A party claiming misappropriation of a trade secret has the burden of proving

11   a legally protectable trade secret exists. Ed Nowogroski Ins., Inc. v. Rucker, 971

12   P.2d 936, 942 (Wash. 1999). A trade secret is

13         information, including a formula, pattern, compilation, program,
           device, method, technique, or process that:
14             (a) Derives independent economic value, actual or potential, from
           not being generally known to, and not being readily ascertainable by
15         proper means by, other persons who can obtain economic value from
           its disclosure or use; and
16             (b) Is the subject of efforts that are reasonable under the
           circumstances to maintain its secrecy.
17
     RCW 19.108.010(4).
18
           “Trade secret protection will not generally attach to customer lists where the
19
     information is readily ascertainable. . . . from public sources such as trade
20
     directories or phone books . . . .” Ed Nowogroski Ins., 971 P.2d at 944. “Briefly


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 22
1    expressed, whether a customer list is protected as a trade secret depends on three

2    factual inquiries: (1) whether the list is a compilation of information; (2) whether it

3    is valuable because unknown to others; and (3) whether the owner has made

4    reasonable attempts to keep the information secret.” Id.

5          “A trade secrets plaintiff need not prove that every element of an information

6    compilation is unavailable elsewhere. Such a burden would be insurmountable since

7    trade secrets frequently contain elements that by themselves may be in the public

8    domain but together qualify as trade secrets.” Boeing, 738 P.2d at 675 (citation

9    omitted). While “the use of commonly available materials in an innovative way can

10   qualify as a trade secret,” nevertheless, “to qualify for protection as a trade secret,

11   the combination must still be shown to have ‘novelty and uniqueness.’” Woo v.

12   Fireman’s Fund Ins. Co., 154 P.3d 236, 240 (Wash. Ct. App. 2007) (quoting

13   Machen, Inc. v. Aircraft Design, Inc., 828 P.2d 73, 78 (Wash. Ct. App. 1992),

14   overruled on other grounds by Waterjet Tech., Inc. v. Flow Int’l Corp., 996 P.2d

15   598 (Wash. 2000)); accord Buffets, Inc. v. Klinke, 73 F.3d 965, 968 (9th Cir. 1996)

16   (concluding that, under Washington law, “novelty is . . . a requirement for trade

17   secret protection”).

18         Coastal and the Dunards argue Seaside cannot show its customer lists and

19   pricing and training methods were novel or unique, as required to constitute trade

20   secrets. ECF No. 226 at 30. Seaside does not argue, and presents no evidence, to




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 23
1    the contrary. See ECF No. 228 at 17–20; ECF No. 232. While Seaside argues its

2    customer lists and pricing and training methods are not readily ascertainable from

3    public sources, it presents no evidence to that effect. See ECF No. 228 at 18; ECF

4    No. 232. Ultimately, Seaside cannot prove a legally protectable trade secret exists

5    because it “failed to provide concrete examples to illustrate how [its] strategies or

6    procedures in [compiling its customer lists and pricing and training methods] were

7    materially different from those of its competitors.” McCallum v. Allstate Prop. &

8    Cas. Ins. Co., 204 P.3d 944, 951 (Wash. Ct. App. 2009) (citing Woo, 154 P.3d at

9    240).

10           Seaside has failed to carry its burden of setting forth specific facts, and

11   pointing to substantial probative evidence, showing reasonable minds could differ

12   and trial is necessary to resolve the issue. Thus, Seaside has failed to make a

13   showing sufficient to establish an element essential to its case and on which it would

14   bear the burden of proof at trial. No genuine dispute of material fact exists and, as

15   a matter of law, Coastal and the Dunards are not liable for trade secret violations.

16   K.      Civil conspiracy

17           “[A]n actionable civil conspiracy exists if two or more persons combine to

18   accomplish an unlawful purpose or combine to accomplish some purpose not in

19   itself unlawful by unlawful means.” Corbit v. J.I. Case Co., 424 P.2d 290, 295

20



     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 24
1    (Wash. 1967).7 A civil conspiracy cannot exist “between a parent corporation . . .

2    and its wholly-controlled subsidiary” or “between an individual and his wholly-

3    owned corporation.” Id. at 295 n.3.

4          Coastal and the Dunards argue Seaside cannot establish a civil conspiracy for

5    the same reasons it cannot establish an antitrust violation. See ECF No. 226 at 35.

6    Seaside argues Coastal and the Dunards “combined with Truck Lines, Valkyrie

7    Express, and/or Valkyrie Logistics to take Seaside’s customers, broker and/or carry

8    their freight, and for Coastal to pay Seaside no commissions.” ECF No. 228 at 21.

9    Seaside reiterates that “these entities share ownership, offices, McLeod, and support

10   staff.” Id. Again, as a matter of law, the coordinated activities between Coastal and

11   the Dunards and their wholly-owned companies are those of a single enterprise.

12   Seaside fails to show a genuine dispute of material fact on whether Coastal and the

13   Dunards engaged in concerted action with outside persons or entities. Therefore,

14
     7
       “In order to establish a conspiracy the plaintiff must show that the alleged
15   coconspirators entered into an agreement to accomplish the object of the
     conspiracy.” Corbit, 424 P.2d at 295. “Even more important, the plaintiff has the
16   burden of preponderating the evidence; and furthermore, the existence of an alleged
     civil conspiracy must be established by clear, cogent, and convincing evidence.” Id.
17   “While a finding that a conspiracy existed may be based on circumstantial evidence,
     mere suspicion is not a sufficient ground upon which to base a finding of
18   conspiracy.” Id. “The test of the sufficiency of the evidence to prove a conspiracy
     is that the circumstances must be inconsistent with a lawful or honest purpose and
19   reasonably consistent only with existence of the conspiracy.” Id. “The legal concept
     of civil conspiracy does not necessarily encompass or apply as to all of the verbal
20   or physical actions of parties who, by happenstance, are interested in the same
     general subject matter.” Id.


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 25
1    Coastal and the Dunards are not liable for civil conspiracy.

2    L.    Unpaid wages

3          Under the Washington Minimum Wage Act, RCW 49.46.010(2), “an

4    employee includes any individual permitted to work by an employer.” Anfinson v.

5    FedEx Ground Package Sys., Inc., 281 P.3d 289, 297 (Wash. 2012). “The relevant

6    inquiry is whether, as a matter of economic reality, the worker is economically

7    dependent upon the alleged employer or is instead in business for himself.” Id. at

8    299 (internal quotation marks omitted). Possible nonexclusive factors fall into two

9    categories and include

10         (A) The nature and degree of control of the workers;
           (B) The degree of supervision, direct or indirect, of the work;
11         (C) The power to determine the pay rates or the methods of payment
           of the workers;
12         (D) The right, directly or indirectly, to hire, fire, or modify the
           employment conditions of the workers; and
13         (E) Preparation of payroll and the payment of wages.
           ....
14         (1) whether the work was a specialty job on the production line;
           (2) whether responsibility under the contracts between a labor
15         contractor and an employer pass from one labor contractor to another
           without material changes;
16         (3) whether the premises and equipment of the employer are used for
           the work ([e.g.,] the alleged employee’s investment in equipment or
17         materials required for his task, or his employment of helpers);
           (4) whether the employees had a business organization that could or
18         did shift as a unit from one worksite to another;
           (5) whether the work was piecework and not work that required
19         initiative, judgment or foresight ([i.e.,] whether the service rendered
           requires a special skill);
20         (6) whether the employee had an opportunity for profit or loss
           depending upon the alleged employee’s managerial skill;


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 26
1          (7) whether there was permanence in the working relationship; and
           (8) whether the service rendered is an integral part of the alleged
2          employer’s business.

3    Becerra v. Expert Janitorial, LLC, 332 P.3d 415, 421 (2014) (internal quotation

4    marks, brackets, and citations omitted).

5          Coastal and the Dunards argue Massingill was not an employee because the

6    parties never formed an employment contract. ECF No. 227 at 9–12. But no contract

7    was required. As Massingill argues, “[F]orming an employee-employer relationship

8    requires no writing or express agreement. It forms when the employer ‘permits’ an

9    employee to work . . . .” ECF No. 230 at 15. Massingill presents evidence that

10   Coastal and the Dunards permitted him to work by having him perform additional,

11   non-brokerage services outside the scope of the Agency Agreement. ECF No. 232

12   at 4, 6, 8–14. Massingill also presents evidence that he was economically dependent

13   on Coastal and the Dunards when they permitted him to work in this manner. Id. at

14   4, 14–15, 27. Viewing the evidence in the light most favorable to Massingill, a

15   genuine dispute of material fact exists on whether he was Coastal and the Dunards’

16   employee.

17         Coastal and the Dunards argue Massingill is not entitled to additional

18   compensation because he cannot show his commissions were less than minimum

19   wage. ECF No. 227 at 11–13. This argument misunderstands the counterclaim and

20   third-party claim. Massingill seeks wages only for the additional, non-brokerage




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 27
1    services he claims Coastal and the Dunards had him perform. See ECF No. 230 at

2    18–19. This alleged work was outside the scope of the Agency Agreement and did

3    not earn commissions on brokered freight. And from 2007 onward, this alleged

4    work went entirely uncompensated. ECF No. 232 at 9, 14. Therefore, Coastal and

5    the Dunards have failed to show they are entitled to judgment as a matter of law on

6    Massingill’s claim for unpaid wages.

7    M.    Statutes of limitations

8          “A claim that an action is barred by the statute of limitations is an affirmative

9    defense and, as such, the claim must be pleaded and proved by the party who asserts

10   it.” Harmony at Madrona Park Owners Ass’n v. Madison Harmony Dev., Inc., 177

11   P.3d 755, 761 (Wash. Ct. App. 2008).

12         Coastal and the Dunards argue Seaside’s claims for unpaid commissions,

13   breach of contract, breach of the covenant of good faith and fair dealing, and

14   conversion are barred by the applicable statutes of limitations. ECF No. 226 at 3,

15   17–20, 22–26. Further, Coastal and the Dunards argue Massingill’s counterclaims

16   and third-party claims for unpaid wages and commissions, breach of contract, and

17   unjust enrichment are barred by the applicable statutes of limitations. ECF No. 227

18   at 2–3, 5–9, 13–14.

19         The parties agree the applicable limitations periods are as follows: Seaside

20   had six years from accrual to bring its claims for unpaid commissions and breach




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 28
1    of contract, and three years from accrual to bring its claims for breach of the

2    covenant of good faith and fair dealing, and conversion. See RCW 4.16.005,

3    .040(1), .080(2)–(3); Crisman v. Crisman, 931 P.2d 163, 165 (Wash. Ct. App.

4    1997); Steinberg v. Seattle-First Nat’l Bank, 832 P.2d 124, 125 n.4 (Wash. Ct. App.

5    1992). Massingill had six years from accrual to bring his counterclaim for breach

6    of contract, and three years from accrual to bring his counterclaims and third-party

7    claims for unpaid wages and commissions, and unjust enrichment. See RCW

8    4.16.005, .040(1), .080(2)–(3); Seattle Prof’l Eng’g Emps. Ass’n v. Boeing Co., 991

9    P.2d 1126, 1133 (Wash. 2000); Eckert v. Skagit Corp., 583 P.2d 1239, 1240 (Wash.

10   Ct. App. 1978). These causes of action accrued upon breach or other action or

11   inaction triggering a right to apply for relief.8 See sources cited supra.

12         Coastal and the Dunards argue the above claims, counterclaims, and third-

13   party claims accrued outside the applicable limitations periods because the conduct

14   Seaside and Massingill complain of originated from modifications or other changes

15   in circumstances that occurred in 2003, 2004, 2007, 2009, and 2010. ECF No. 226

16   at 3, 17–20, 22–26; ECF No. 227 at 2–3, 5–9, 13–14; ECF No. 235 at 6–7; ECF No.

17
     8
      Contrary to Seaside’s argument, ECF 228 at 6–8, the Agency Agreement was not
18   a contract for “continuous services” and did not involve a “rolling account”
     delaying accrual, see ECF No. 235 at 3 & n.1 (citing Diettrich Bros. v. Anderson,
19   48 P.2d 921, 922–23 (Wash. 1935); Perry v. Hillman, 280 P. 346, 348–49 (Wash.
     1929); Hamlin v. Flick, 226 P. 484, 485–86 (Wash. 1924); Ah How v. Furth, 43 P.
20   639, 640 (Wash. 1896); Stueckle v. Sceva Steel Bldgs., Inc., 461 P.2d 555, 557
     (Wash. Ct. App. 1969)).


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 29
1    237 at 6–9. Citing legal authorities concerning breach of contract, Coastal and the

2    Dunards suggest the above causes of action—whether sounding in contract, quasi-

3    contract, tort, or statute—all accrued on one discernable occasion that then

4    continuously endured and was not repeated in separate, actionable events. See ECF

5    No. 226 at 3, 17–20, 22–26; ECF No. 227 at 2–3, 5–9, 13–14; ECF No. 235 at 6–7;

6    ECF No. 237 at 6–9. The Court partly agrees and partly disagrees.

7          “Usually, a cause of action accrues when the party has the right to apply to a

8    court for relief.” 1000 Va. Ltd. P’ship v. Vertecs Corp., 146 P.3d 423, 428 (Wash.

9    2006). “Thus, a general breach of contract claim accrues on the date of the breach,

10   not discovery of the breach.” Schreiner Farms, Inc. v. Am. Tower, Inc., 293 P.3d

11   407, 411 (Wash. Ct. App. 2013). “No Washington case recognizes a continuing

12   breach as extending the time allowed to bring a suit sounding in contract. Instead,

13   persuasive authority suggests Washington law holds the opposite.” Id. (citing Ford

14   v. Int’l Harvester Co., 399 F.2d 749 (9th Cir. 1968)). “While . . . under Washington

15   law the statute of limitations for a continuing breach of contract begins at the initial

16   breach, . . . allegations . . . of repeated, separate breaches . . . [are actionable if]

17   based upon conduct occurring within the limitations period.” Empire Health Found.

18   v. CHS/Cmty. Health Sys., Inc., No. 2:17-CV-00209-SMJ, 2017 WL 4544423, at *5

19   (E.D. Wash. Oct. 11, 2017).

20         Seaside’s claim that the so-called “six-month rule” violates the Agency




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 30
1    Agreement is time barred. It is undisputed that Coastal and the Dunards

2    implemented the rule in 2010 and Seaside was aware of it at the time. See ECF No.

3    215 at 14–15; ECF No. 226 at 19. Subsequent application of the rule is not severable

4    from its initial implementation. Thus, Seaside’s claim that the six-month rule

5    violates the Agency Agreement accrued in 2010. Because Seaside did not sue until

6    March 13, 2017, Coastal and the Dunards are entitled to judgment as a matter of

7    law on this claim.

8          However, Seaside’s claim that Coastal and the Dunards violated the six-

9    month rule by taking Seaside-procured customers is not completely time barred.

10   Each occasion that Coastal and the Dunards allegedly did so constitutes a separate,

11   actionable event. See ECF No. 215 at 15–16, 23–24; ECF No. 228 at 8–9. Therefore,

12   Seaside may sue for such conduct within the applicable limitations periods

13   preceding March 13, 2017. See Hidden Hills Mgmt., LLC v. AMTAX Holdings 114,

14   LLC, No. 3:17-CV-06048-RBL, 2019 WL 3297251, at *17 (W.D. Wash. July 23,

15   2019); Empire Health, 2017 WL 4544423, at *5. For example, under a contract

16   theory, the cause of action is limited to the six years preceding that date; under a

17   good-faith-and-fair-dealing or conversion theory, the cause of action is limited to

18   the three years preceding that date.

19         Further, Seaside’s claim that Coastal and the Dunards failed to pay the

20   percentage of commissions required by the Agency Agreement is not completely




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 31
1    time barred. Again, each occasion that Coastal and the Dunards allegedly failed to

2    do so constitutes a separate, actionable event.9 See ECF No. 215 at 5–6, 8–11, 14–

3    15, 17–18, 20–27; ECF No. 228 at 8. Therefore, Seaside may sue for such conduct

4    within the applicable limitations periods preceding March 13, 2017. See Hidden

5    Hills Mgmt., 2019 WL 3297251, at *17; Empire Health, 2017 WL 4544423, at *5.

6    For example, under a contract theory, the cause of action is limited to the six years

7    preceding that date; under a good-faith-and-fair-dealing or conversion theory, the

8    cause of action is limited to the three years preceding that date.

9          Similarly, Massingill’s counterclaims and third-party claims that Coastal and

10   the Dunards failed to pay the percentage of commissions required by the Agency

11   Agreement and failed to pay wages due apart from the Agency Agreement are not

12   completely time barred. Again, each occasion that Coastal and the Dunards

13   allegedly failed to do so constitutes a separate, actionable event. See ECF No. 214

14   at 4–7; ECF No. 230 at 12–13, 15. Therefore, Massingill may sue for such conduct

15

16   9
       Viewing the evidence in the light most favorable to Seaside, the contracting parties
     appear to have treated each transaction as a separate, discrete occurrence. See, e.g.,
17   ECF No. 111-1 at 2 (“Agent and Broker agree to split commissions realized from
     transportation brokering activity, in accordance with a schedule to be negotiated
18   pertaining on a shipper by shipper basis as part of this Agreement.”); id. at 3 (“[A]ll
     commission checks are created and mailed at the close of business Thursdays.
19   Commission accrues to Agent Friday through Wednesday and are paid weekly.”);
     id. (“Broker earns 30% of the gross net profit from every load Agent invoices. Agent
20   earns 70% commission of the gross net, paid within 7 days of receipt of the
     receivable, less the escrow deposit.”).


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 32
1    within the applicable limitations periods preceding March 13, 2017.10 See Hidden

2    Hills Mgmt., 2019 WL 3297251, at *17; Empire Health, 2017 WL 4544423, at *5.

3    For example, under a contract theory, the cause of action is limited to the six years

4    preceding that date; under an unjust enrichment theory, the cause of action is limited

5    to the three years preceding that date.

6    N.    Equitable tolling

7          “The party asserting that equitable tolling should apply bears the burden of

8    proof.” Price v. Gonzalez, 419 P.3d 858, 863 (Wash. Ct. App. 2018). “Equitable

9    tolling permits a court to allow an action to proceed when justice requires it, even

10   though a statutory time period has nominally elapsed.” Id. at 862. “The predicates

11   for equitable tolling are bad faith, deception, or false assurances by the defendant

12   and the exercise of diligence by the plaintiff.” Millay v. Cam, 955 P.2d 791, 797

13   (Wash. 1998); see also Douchette v. Bethel Sch. Dist. No. 403, 818 P.2d 1362, 1365

14   (Wash. 1991) (“In the absence of bad faith on the part of the defendant and

15   reasonable diligence on the part of the plaintiff, equity cannot be invoked.”).

16   “Courts typically permit equitable tolling to occur only sparingly, and should not

17   extend it to a garden variety claim of excusable neglect.” Price, 419 P.3d at 863.

18         Seaside argues equitable tolling should apply because (1) “Coastal’s

19
     10
        Massingill’s counterclaim and third-party claim that Coastal and the Dunards
20   failed to pay commissions held in an escrow account accrued, if at all, upon the
     March 13, 2017 termination of the Agency Agreement as to Seaside.


     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 33
1    settlement statements misrepresented that Coastal was paying Seaside 70% or 50%

2    commissions”; (2) “Seaside did not learn of this deception until 2015”; and (3) “to

3    the extent Coastal argues Seaside knew or should have known of its breach of the

4    Agreement prior to that date, equitably tolling still applies” because “[i]n January

5    2003 Massingill quit his prior employment and entered into the Agreement at

6    Dunard’s urging”; “[a] mere 60 days later, Coastal claims it changed the

7    Agreement’s commission payment structure, citing the forged amendment”; and

8    “Massingill and Seaside had no knowledge of the forged amendment until this

9    lawsuit commenced and were economically dependent on Coastal until 2017.” ECF

10   No. 228 at 7.

11         Viewing the evidence in the light most favorable to Seaside, the Court

12   assumes, without deciding, that Seaside has established bad faith, deception, or false

13   assurances on the part of Coastal and the Dunards. Nevertheless, Seaside points to

14   no evidence showing it exercised reasonable diligence to discover such misconduct.

15   At most, the evidence shows Seaside’s garden variety excusable neglect.

16   Washington courts are instructed not to extend equitable tolling to such

17   circumstances. The Court is not persuaded that justice requires resurrecting

18   Seaside’s time barred claims. Seaside is not left without recourse because it may

19   still pursue its claims that accrued within the applicable limitations periods. But any

20   claims accruing before the applicable limitations periods are now exceedingly stale.




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 34
1    Therefore, the Court will not invoke equity to toll the statutes of limitations

2    governing Seaside’s claims.

3                                     CONCLUSION

4          Viewing the evidence in the light most favorable to Seaside and Massingill,

5    no genuine dispute of material fact exists, and Coastal and the Dunards are entitled

6    to judgment as a matter of law, on (1) Seaside’s causes of action for breach of

7    fiduciary duty, unjust enrichment, promissory estoppel, misrepresentation,

8    interference with business expectancy, fraud, antitrust violations, trade secret

9    violations, and civil conspiracy; and (2) Massingill’s cause of action for breach of

10   fiduciary duty. Their remaining causes of action are limited as described above

11   because, viewing the evidence in the light most favorable to Seaside and Massingill,

12   no genuine dispute of material fact exists, and Coastal and the Dunards are entitled

13   to judgment as a matter of law on those issues. As to all other issues discussed

14   above, Coastal and the Dunards’ motions are denied. The Court does not reach the

15   parties’ remaining arguments because they are unnecessary to deciding Coastal and

16   the Dunards’ motions.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Coastal and the Dunards’ Motion for Summary Judgment Partially

19                Dismissing First-Party Action, ECF No. 226, is GRANTED IN

20                PART and DENIED IN PART, as outlined above.




     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 35
1          2.     Coastal and the Dunards’ Motion for Summary Judgment Dismissing

2                 Second Third-Party Action, ECF No. 227, is GRANTED IN PART

3                 and DENIED IN PART, as outlined above.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 4th day of October 2019.

7
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER RULING ON SUMMARY JUDGMENT MOTIONS - 36
